DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 2/24/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Claims 1 and 19-20 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 5,701,432), Hagersten et al. (2019/0155736), and Licht et al. (US 2008/0082753).
With respect to claim 1, Wong teaches of a method for locking a cache line of a cache, the method comprising: maintaining a count of accesses of the cache line (column 5, lines 53-60; as 
locking the cache line based on the counts of accesses, the accesses performed by at least one of the plurality of threads that access the cache line (column 5, lines 25-33 and lines 53-60; where there is a restriction that no location can be deallocated if it is marked busy and when the reference counter for the item is greater than zero indicates that the item is in use); and
maintaining the cache line in the cache based on the counts of accesses (column 5, lines 25-33 and lines 53-60; where as long as the reference count is greater than zero it will never be reclaimed).
	Wong fails to explicitly teach of (1) maintaining a set of count bits representing a plurality of counts of accesses of the cache line, each count of the plurality of counts of accesses corresponding to a thread of a plurality of threads that access the cache line; (2) identifying, for decrementing, one of the plurality of counts of accesses in response to an access of a cache line by a thread of the plurality of threads; (3) decrementing the identified count maintained by the set of count bits in response to the access of the cache line by the thread of the plurality of threads.
However, Hagersten teaches of maintaining a set of count bits representing a plurality of counts of accesses of the cache line, each count of the plurality of counts of accesses corresponding to a thread of a plurality of threads that access the cache line (fig. 12; paragraph 100-101; where each entry has one reuse counter per core that are incremented for accesses of certain types.  The cores of Hagersten are analogous to the claimed threads).

However, Licht teaches of identifying, for decrementing, one of the plurality of counts of accesses in response to an access of a cache line by a thread of the plurality of threads (fig. 7; paragraph 79-80; where it is determined if a hit occurs in a plurality of ways of the cache memory and a counter associated with a non-hit way of the plurality of ways is decremented); 
decrementing the identified count maintained by the set of count bits in response to the access of the cache line by the thread of the plurality of threads (fig. 7; paragraph 79-80; where a counter associated with a non-hit way of the plurality of ways is decremented.  This occurs in response to the access that caused a hit in the hit way).
Wong and Hagersten are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong and Hagersten before the time of the effective filing of the claimed invention to incorporate the separate core counters of Hagersten into the cache of Wong.  Their motivation would have been to track the usage of the cache at a smaller granularity.
Wong, Hagersten, and Licht are analogous art because they are from the same field of endeavor, as they involve accessing memory.

With respect to claim 19, the combination of Wong, Hagersten, and Licht teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Wong also teaches of a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform operations in claim 1 (claims 18-26).
With respect to claim 20, the combination of Wong, Hagersten, and Licht teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Wong also teaches an apparatus comprising: a memory; and at least one processor, coupled to said memory, and operative to perform operations in claim 1 (fig. 1; column 4, lines 33-54).
With respect to claim 2, Wong teaches of wherein the cache line is locked and unlocked based on the counts of accesses of the cache line (fig. 2; column 5, lines 25-33 and lines 53-60; where the cached item is maintained in the cache when the reference count is above zero and can be reclaimed when it is zero).
With respect to claim 3, the combination of Wong, Hagersten, and Licht teaches of wherein each cache line is associated with a set of count bits (Wong fig. 2, item 211; column 5, lines 25-33 and lines 53-60; Hagersten fig. 12; paragraph 100-101; in the combination each cache line has an entry in the BHT of Hagersten which contains a count bit for each core/thread).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 9, the combination of Wong, Hagersten, and Licht teaches of wherein the locking is performed in response to the counts maintained by the set of count bits exceeding a lower-bound threshold (Wong, fig. 2, item 211; column 5, lines 25-33 and lines 53-60; where the cache entry can be considered locked when the count is above zero since it is being accessed or busy; in the combination it is the core counters of Hagersten).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 10, the combination of Wong, Hagersten, and Licht teaches of unlocking the cache line in response to the counts maintained by the set of count bits equaling an upper-bound threshold (Wong, fig. 2, item 211; column 5, lines 25-33 and lines 53-60, column 9, lines 2-5; where when the count is equal to zero the cached object can be reclaimed; in the combination it is the core counters of Hagersten).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 11, the combination of Wong, Hagersten, and Licht teaches of wherein each cache line is associated with a set of touch bits (Wong fig. 2, item 211; column 5, lines 25-33 and lines 53-60; Hagersten fig. 12; paragraph 100-101; where in the combination each entry has a counter for each of the cores/threads).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 12, the combination of Wong, Hagersten, and Licht teaches of wherein the locking is performed when any bit in the set of touch bits is set (Wong, fig. 2, item 211; column 5, lines 25-33 and lines 53-60; Hagersten fig. 12; paragraph 100-101; where in the combination when a thread obtains a cached item, the reference count is incremented keeping it in the cache).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 13, the combination of Wong, Hagersten, and Licht teaches of unlocking the cache line when all bits in the set of touch bits are cleared (Wong, fig. 2, item 211; column 5, lines 25-33 and lines 53-60, column 9, lines 2-5; Hagersten fig. 12; paragraph 100-101; where in the combination only when the count is zero can the cache item be reclaimed).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 14, Wong teaches of setting the set of count bits to a predefined value in response to execution of a first load instruction and wherein the locking is performed in response to execution of the first load instruction (fig. 4; column 9, line 57-column 10, line 31; where the reference count is incremented by one which marks the entry as busy (claimed lock)).
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Hagersten, and Licht as applied to claim 3 above and in further view of Thekkath et al. (US 2007/0174598).
With respect to claim 4, the combination of Wong, Hagersten, and Licht fails to explicitly teach of wherein each load or pre-fetch instruction has a field which indicates a count of times the cache line will be loaded into one of a plurality of registers or data stored into the cache line by the plurality of threads.

Wong, Hagersten, Licht and Thekkath are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Hagersten, Licht, and Thekkath before the time of the effective filing of the claimed invention to incorporate the load instruction and incorporate the counting of all elements to be accessed in the combination of Wong and Hagersten as taught in Thekkath.  Their motivation would have been to more efficiently carry out the instructions (Thekkath, paragraphs 83).
With respect to claim 5, the combination of Wong, Hagersten, Licht and Thekkath teaches of setting the set of count bits to the count of times the cache line will be loaded into one of the plurality of registers or data stored into the cache line by the plurality of threads in response to execution of a first load instruction and wherein the locking is performed in response to execution of the first load instruction (Wong, fig. 4; column 9, line 57-column 10, line 31; Thekkath paragraphs 58-59, 87; as the number of elements to be loaded from the entry in the buffer are loaded, they increase the reference count by the number).
	The reasons for obviousness are the same as indicated above with respect to claims 1 and 4.
With respect to claim 6, Thekkath teaches of wherein the accessing the cache line is loading data from the cache line into a register or storing data into the cache line (paragraph 58-59, 83, 87-89; where the elements are read out from the buffer to the specified register address.  In the combination with Wong, Thekkath’s buffer is analogous to a cache entry of Wong).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 4.
With respect to claim 7, Wong teaches of unlocking the cache line in response to the counts maintained by the set of count bits equaling zero (column 8, lines 59-64; whereas the reference count is zero the cached object can be reclaimed).
With respect to claim 8, Wong teaches of evicting the cache line in response to the counts maintained by the set of count bits equaling zero (column 8, line 59-column 9, line 8; whereas the reference count is zero the cache item is selected for replacement).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Hagersten, and Licht as applied to claim 1 above and in further view of Bala et al. (US 2002/0184618).
With respect to claim 15, the combination of Wong, Hagersten, and Licht fails to explicitly teach of notifying a user when every cache line in the cache is locked.
However, Bala teaches of notifying a user when every cache line in the cache is locked (paragraph 64; where a user is warned that no new applications can be launched until the cached and locked applications are unlocked).
Wong, Hagersten, Licht, and Bala are analogous art because they are from the same field of endeavor, as they involve locking entries in cache memory.

With respect to claim 16, the combination of Wong, Hagersten, Licht, and Bala teaches of unlocking a cache line having a highest or lowest touch count in response to every cache line in the cache being locked (Wong, fig. 2; column 5, lines 40-51, column 9, lines 2-22; Bala, paragraph 64; where in the combination as all cache entries are busy, then the LRU entry i.e. the oldest last access time entry is replaced).
The reasons for obviousness are the same as indicated above with respect to claim 15.
With respect to claim 17, the combination of Wong, Hagersten, Licht, and Bala suggests of unlocking a cache line having a highest ratio of cycles-in-cache per touch in response to every cache line in the cache being locked (Wong, fig. 2; column 5, lines 40-51, column 9, lines 2-22; Bala, paragraph 64; as in the combination when all cache entries are busy, then the LRU entry i.e. the oldest last access time entry is replaced as it has had the most cycles since its last use).
The reasons for obviousness are the same as indicated above with respect to claim 15.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Hagersten, and Licht as applied to claim 1 above and in further view of Kogge (US 5,475,856) and Retika (US 6,741,257).
With respect to claim 18, the combination of Wong, Hagersten, and Licht fails to explicitly teach of loading one or more count registers using an immediate instruction and accessing the count registers using an index of another instruction.
	However, Kogge teaches of loading one or more count registers using an immediate instruction (column 7, lines 17-28; where a load immediate instruction loads each processor’s register the contents of the memory as the specified address).
The combination of Wong, Hagersten, Licht, and Kogge fails to explicitly teach of accessing the count registers using an index of another instruction.
However, Retika teaches of accessing the count registers using an index of another instruction (abstract, fig. 10; column 6, lines 34-57; where the mapping index is copied into the index register and its fields are used to access the registers to store data.  In the combination the registers are the counters).
Wong, Hagersten, Licht, and Kogge are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Hagersten, Licht, and Kogge before the time of the effective filing of the claimed invention to incorporate Kogge’s modifying the program counter in the combination of Wong, Hagersten, and Licht.  Their motivation would have been to more efficiently execute programs.
Wong, Hagersten, Licht, Kogge, and Retika are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Hagersten, Licht, Kogge, and Retika before the time of the effective filing of the claimed 

Response to Arguments
Applicant's arguments with respect to independent claims 1, 19, and 20 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138